UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-7305


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JOSEPH DIBRUNO, JR.,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:06-cr-00430-FDW-1; 3:11-cv-00297-FDW)


Submitted:   February 23, 2017             Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Joseph DiBruno, Jr., Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph DiBruno, Jr., seeks to appeal the district court’s

order     denying        his     Fed.    R.        Civ.    P.     60(b)        motion        for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                       DiBruno contends that his

motion was not intended as a successive § 2255 motion and we

agree.     We therefore construe it as a true Rule 60(b) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate          of        appealability.               28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial        showing       of        the   denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,         537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

DiBruno    has     not    made    the    requisite         showing.           Although       the

                                              2
district court’s procedural ruling may be debatable, DiBruno’s

motion    did    not     state   a   debatable    claim     of   a   constitutional

right.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal    contentions     are   adequately        presented    in   the

materials       before    this   court   and     argument    would    not    aid   the

decisional process.



                                                                            DISMISSED




                                          3